DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1, 10 and 16 are about a computer-generated environment database stored on a disk comprising for each of a plurality of virtual geographical sectors 1 to f distinct files describing the corresponding virtual geographical sector with distinct levels of detail collectively and with one of the distinct levels of detail individually; and a content file defined from the computer-generated environment database, the content file comprising metadata generated from the files describing each of the plurality of virtual geographical sectors, the metadata listing the distinct files describing the corresponding virtual geographical sectors of the computer-generated environment database and identifying for any given one of the virtual geographical sectors and any given one of the distinct levels of detail a corresponding one of the distinct files as providing a latest description of the given virtual geographical sector at the given level of detail; and the interactive computer simulation station, operably coupled with the computer storage system, comprising a processor and a memory for storing computer-executable instructions that when executed by the processor configure the processor during execution of an interactive computer simulation to:
load the content file into the memory for real-time access; identify a subset of s sectors that are relevant to the scene from the plurality of virtual geographical sectors; and for each sector si of the s sectors: access the metadata of the content file in the memory, to locate in real i at a target level of detail; and for the sector si, load into the memory the located distinct file from the disk storing the computer-generated environment database, wherein the target level of detail for at least one sector si of the s sectors is based on a type of the interactive computer simulation.
Rohlf 20130325903, Crystal 20090144642, Zhou 20090116732 and Cooley 9786027 combined cannot discloses these limitations perfectly. The applicant’s argument is persuasive. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 2-9 depend on claim 1, are allowed based on same reason as claim 1.
Claim 11-15 depend on claim 10, are allowed based on same reason as claim 10.
Claim 17-19 depend on claim 16, are allowed based on same reason as claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616